Phipps, Judge,
dissenting.
I dissent because the trial court violated the continuing witness rule when it allowed the exhibit to go out with the jury.
In Georgia, the “continuing witness” objection is based on the idea that
written testimony is heard by the jury when read from the witness stand just as oral testimony is heard when given from the witness stand. But, it is unfair and places undue emphasis on written testimony for the writing to go out with the jury to be read again during deliberations, while oral testimony is heard but once.6
Although the exhibit was never offered or admitted during Dr. Rachelfsky’s testimony, he did testify in detail about the EMG test. Thus, it would fall into the “continuing witness” category.7
The majority finds no violation of the “continuing witness” rule based on its conclusion that the exhibit was relevant and admissible as original evidence. While the exhibit was clearly relevant, neither party laid the proper foundation for its admission. Dr. Rachelfsky, who entered the diagnostic opinions and conclusions in the exhibit, was never qualified as an expert.8
The Lunsfords timely objected to the admission of the exhibit as a violation of the “continuing witness” rule. Their objections should have been sustained. A new trial is in order.9
Fisher & Phillips, Griffin B. Bell, Jr., for appellee.

 (Citation and punctuation omitted.) McAlpine v. Leveille, 258 Ga. 422, 423 (2) (369 SE2d 907) (1988).


 See id.


 See Buford v. Benton, 232 Ga. App. 102, 103 (2) (501 SE2d 272) (1998).


 See Thomason v. Genuine Parts Co., 156 Ga. App. 599, 601 (275 SE2d 159) (1980).